EXHIBIT 10.2
     EXECUTION COPY
EXCHANGE AGREEMENT
     EXCHANGE AGREEMENT, dated September 4, 2008 (this “Agreement”), is among
LCC International, Inc., a Delaware corporation (the “Company”), the Investors
listed on the signature pages hereto (collectively, the “Investors”) and the
Guarantors (as defined below).
WITNESSETH:
     WHEREAS, the Investors currently hold shares of the Company’s Series A
Convertible Preferred Stock, par value $0.01 per share (the “Series A Preferred
Stock”) as set forth on Schedule 1 attached hereto, convertible into the
Company’s Class A Common Stock, par value $0.01 per share (the “Common Stock”);
and
     WHEREAS, the Company and the Investors are party to that certain
Registration Rights Agreement, dated as of April 19, 2007, as amended (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company agreed to register the shares of Common Stock into which the Preferred
Stock is convertible with the Securities and Exchange Commission (the “SEC”) for
resale pursuant to the Securities Act of 1933, as amended (the “Act”); and
     WHEREAS, the Company and Bank of America, N.A. (“Lender”) are party to that
certain Amended and Restated Credit Agreement, dated as of May 29, 2007, as
amended (the “Credit Agreement”); and
     WHEREAS, Lender has agreed to provide a new $9,000,000 term loan tranche
(the “Tranche”) of the existing Credit Agreement ranking pari passu with the
current obligations under the Credit Agreement in exchange for a limited
guaranty (the “Guaranty”) by affiliates of the Investors (the “Guarantors”) in
an amount up to $9,000,000 and a deposit of cash by the Investors as collateral
for the Guaranty in the amount of $9,000,000 (the “Deposit”), which amount of
cash will be pledged to Lender; and
     WHEREAS, as an incentive for the Investors to cause the Guarantors to
provide the Guaranty and the Deposit for the benefit of the Company, the Company
will, among other things, issue certain warrants to the Guarantors and exchange
the Investors’ existing Series A Preferred Stock specified on Schedule 1
attached hereto for shares of the Company’s Series B Convertible Preferred
Stock, par value $0.01 per share (the “Series B Preferred Stock”) in the amount
or amounts specified on Schedule 1 attached hereto, all on the terms and subject
to the conditions provided herein.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and intending to be legally bound, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



     Section 1. Exchange. At the Closing (as defined below), the Company shall
exchange the existing Series A Preferred Stock specified on Schedule 1 attached
hereto owned by each Investor for shares of the Series B Preferred Stock in the
amount or amounts specified on Schedule 1 attached hereto, such Series B
Preferred Stock to have the relative rights, preferences and designations set
forth in Exhibit B attached hereto (the “Series B Certificate of Designations”).
In accordance with the terms of the Series B Certificate of Designations, the
Series B Preferred Stock shall be convertible into or otherwise exchangeable for
Common Stock of the Company to the extent specified therein. The Company shall
file a contemporaneous amendment and restatement of the Certificate of
Designations, Preferences and Rights of Series A Convertible Preferred Stock
(the “Amended and Restated Series A Certificate of Designations”) in the form
attached hereto as Exhibit A to make the Series A Preferred Stock rank pari
passu with the Series B Preferred Stock and effect certain other amendments to
the terms of such Series A Preferred Stock.
     Section 2. Warrants. Contemporaneously with the execution of the Guaranty
by the Guarantors and the delivery thereof to the Lender and the provision of
the Deposit to the Lender, the Company shall issue to each Guarantor a warrant
to purchase shares of the Company’s Series C Preferred Stock, par value $0.01
(the “Series C Preferred Stock”) in the form attached hereto as Exhibit D (each,
a “Warrant”), and in the amount as set forth on Schedule 1 attached hereto. The
exercise price per share for such Warrant shall be as set forth in the Warrant
and on the terms and subject to the conditions set forth therein. The Series C
Preferred Stock shall have the rights, preferences and designations set forth in
the Certificate of Designations, Preferences and Rights of Series C Preferred
Stock (the “Series C Certificate of Designations,” together with the Amended and
Restated Series A Certificate of Designations and the Series B Certificate of
Designations, the “Certificate of Designations”) in the form attached hereto as
Exhibit C.
     Section 3. Additional Agreements.
     (a) On the date hereof, the Company shall notify Nasdaq that it is
voluntarily delisting its Common Stock from The Nasdaq Global Market exchange,
and shall thereafter take any and all actions required to accomplish such
delisting as promptly as practicable, and in any event by no later than
September 30, 2008;
     (b) On or prior to the Closing, the Company shall have duly filed the
Certificate of Designations with the Secretary of State of the State of
Delaware;
     (c) The Company shall take any and all actions necessary or desirable on
its part to complete the exchange of Series A Preferred Stock for Common Stock
described in Section 8(a)(vi);
     (d) The Company shall take any and all actions necessary or desirable on
its part to enter into the amendment to the Credit Agreement described in
Section 8(a)(vii);
     (e) The Company shall cause its counsel to deliver the legal opinion
required pursuant to Section 8(a)(x);

 



--------------------------------------------------------------------------------



 



     (f) The Investors shall take any and all actions necessary or desirable on
their part to cause the Guarantors to deliver the Guaranty to the Lender and to
provide the Deposit to the Lender; and
     (g) The Investors shall, in their capacity as holders of Series A Preferred
Stock, consent to the amendments set forth in the Amended and Restated Series A
Certificate of Designations.
     (h) The Investors shall, in their capacity as holders of Common Stock and
Series A Preferred Stock, consent to any amendments to the Company’s Restated
Certificate of Incorporation required to authorize additional shares of Common
Stock in order to allow any existing holders of Series A Preferred Stock to
convert their shares into Common Stock.
     Section 4. Registration Rights.
     (a) Effective at the Closing, the Registration Rights Agreement shall be
amended as follows:
          (i) Section 1 shall be amended to include the following definitions:
               “Exchange Agreement’ means the Exchange Agreement, dated as of
September 4, 2008, among the Company and the Investors.”
               “Series A Preferred Stock’ means the Series A Convertible
Preferred Stock, par value $0.01 per share, issued pursuant to the terms of the
Exchange and Settlement Agreement.”
               “Series B Preferred Stock’ means the Series B Convertible
Preferred Stock, par value $0.01 per share, issued pursuant to the terms of the
Exchange Agreement.”
          (ii) The definition of “Preferred Stock” shall be deleted in its
entirety and replaced to read as follows:
               “Preferred Stock’ shall mean the Series A Preferred Stock and the
Series B Stock, collectively or separately as the context may require.”
     (b) Except as expressly modified hereby, the Registration Rights Agreement
shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



     Section 5. Exchange and Settlement Agreement. Each of the Investors hereby
acknowledges and agrees that effective as of Closing, it shall continue to
comply with Section 10 of the Exchange and Settlement Agreement (as defined in
the Registration Rights Agreement), as if the shares of Series B Preferred Stock
were Shares (as such term is defined in the Exchange and Settlement Agreement).
     Section 6. Company Representations. The Company hereby represents and
warrants to each of the Investors and Guarantors as follows:
     (a) The Company is duly organized and validly existing under the laws of
the State of Delaware and has full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder, all of which have been
duly authorized by all requisite corporate action except for those approvals of
stockholders which are contemplated by this Agreement, which shall have been
obtained prior to Closing. This Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms.
     (b) No notice to, filing with, or authorization, registration, consent or
approval of any governmental authority or other person is necessary for the
execution, delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby or thereby by the Company, except for filing
the Certificate of Designations with the Secretary of State of the State of
Delaware, submitting notices and filings in connection with the delisting of the
Company’s Common Stock from The Nasdaq Global Market exchange and customary
post-closing filings required pursuant to applicable securities laws which will
be made in the ordinary course.
     (c) The shares of Series B Preferred Stock to be issued hereunder have been
duly and validly authorized and, when issued pursuant to this Agreement, will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
Encumbrances (other than those created by the Investors) and will be entitled to
the relative rights, powers and preferences set forth in the Series B
Certificate of Designations. The Common Stock issuable upon the due conversion
or other exchange of the Series B Preferred Stock in accordance with the
Series B Certificate of Designations, will, when issued, be validly issued,
fully paid and nonassessable, and shall be free and clear of all Encumbrances
(other than those created by the Investors).
     (d) The Warrants to be issued hereunder have been duly and validly
authorized and, will constitute, when executed and delivered, the legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally. Upon the exercise of the
Warrants and payment of the exercise price therefor, all in accordance with the
terms therein, the shares of Series C Stock issuable upon such exercise shall be
validly issued, fully paid and nonassessable, and shall be free and clear of all
Encumbrances (other than those created by the Investors) and will be entitled to
the relative rights, powers and preferences set forth in the Series C
Certificate of Designations.

 



--------------------------------------------------------------------------------



 



     Section 7. Investor and Guarantor Representations. Each of the Investors
and Guarantors hereby, severally and not jointly, represents and warrants to the
Company (as to itself only) as follows:
     (a) It is duly organized and validly existing under the laws of its
jurisdiction of formation and has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, all of which
have been duly authorized by all requisite corporate, partnership or limited
liability company action, as applicable. This Agreement has been duly
authorized, executed and delivered by it and constitutes its valid and binding
agreement, enforceable against it in accordance with its terms.
     (b) No notice to, filing with, or authorization, registration, consent or
approval of any governmental authority or other person is necessary for the
execution, delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby or thereby by it.
     (c) It is the legal owner of the shares of Series A Preferred Stock listed
on Schedule 1 attached hereto as owned by it, free and clear of all Encumbrances
except those created pursuant to the Registration Rights Agreement and those
imposed generally by applicable securities laws. It has the absolute and
unrestricted right, power and capacity to exchange the shares of Series A
Preferred Stock as contemplated hereby free and clear of any Encumbrances
(except for restrictions imposed generally by applicable securities laws).
     (d) It has received from the Company all necessary information relating to
the Company and its business and has had a reasonable opportunity to ask
questions of and receive answers from officers and representatives of the
Company concerning its financial condition and results of operations and the
transaction to which this Agreement relates, and any such questions have been
answered to its satisfaction. It has had the opportunity to review all publicly
available records and filings and all other documents concerning the Company
that it considers necessary or appropriate to an investment decision. It has
conducted its own due diligence on the Company and the transaction to which this
Agreement relates and has made its own investment decisions based upon its own
judgment, due diligence and advice from such advisers as it has deemed necessary
and not upon any view expressed by or on behalf of the Company. It has consulted
with its own legal, regulatory, tax, business, investment, financial and
accounting advisers in connection herewith to the extent it has deemed
necessary. Such Investor acknowledges that it can bear the economic risk and
complete loss of its investment in the shares of Series B Preferred Stock being
acquired hereunder and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment contemplated hereby.
     (e) It understands that the Company is in default of covenants on its
senior debt and other obligations, and is not able to pay all of its obligations
as they become due. It acknowledges that the Company has made no representation
that the transaction contemplated by this Agreement will lead to the
satisfaction or waiver of all of the Company’s defaults, or that the Company
will be able to pay all of its obligations as they become due after the date of
the transaction contemplated by this Agreement.

 



--------------------------------------------------------------------------------



 



     (f) It is an “accredited investor” as such term is defined in Rule 501 of
Regulation D promulgated under the Act. It is acquiring the Warrants and shares
of Series B Preferred Stock hereunder for its own account for investment
purposes only and not with a view to, or for the resale in connection with, any
“distribution” thereof in violation of the Act. It understands that the
Warrants, the shares of Series C Preferred Stock issuable thereunder and the
shares of Series B Preferred Stock issuable hereunder have not been registered
under the Act in reliance upon a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of the Investor’s
investment intent as expressed herein. It further understands that such
securities may not be transferred unless subsequently registered under the Act
and qualified under any applicable state securities laws, or unless exemptions
from registration and qualification are otherwise available. It is aware of the
provisions of Rule 144, promulgated under the Act.
     Section 8. Conditions to Closing; Termination.
     (a) The obligations of each of the Investors hereunder are subject to the
fulfillment to such Investor’s satisfaction, on or prior to the Closing Date, of
the following conditions, any of which may be waived by it (as to itself only):
          (i) The representations and warranties made by the Company in
Section 6 hereof shall be true and correct in all material respects. The Company
shall have performed in all material respects all obligations and covenants
herein required to be performed by it as of the Closing Date.
          (ii) The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the transactions contemplated by this Agreement, including but not limited to
the delisting of the Company’s Common Stock from The Nasdaq Global Market
exchange, all of which shall be in full force and effect.
          (iii) The Certificate of Designations shall have been filed with the
Secretary of State of Delaware and shall have become effective.
          (iv) The Company shall have delivered to each Investor one or more
certificates representing the shares of Series B Preferred Stock acquired by
such Investor hereunder, registered in such names as the Investor may have
requested.
          (v) The Company shall have delivered to each Guarantor one or more
warrant certificates representing the Warrant or Warrants acquired by such
Guarantor hereunder, registered in such names as the Guarantor may have
requested.
          (vi) The Company and the Lender shall have entered into an amendment
to the Credit Agreement, which, among other things, provides a waiver and
forbearance of certain defaults under the Credit Agreement, a consent to the
transactions contemplated herein and for the establishment of the Tranche, in
form and substance reasonably acceptable to the Investors and the Lender shall
contemporaneously with the Closing disburse the balance of proceeds from

 



--------------------------------------------------------------------------------



 



the Tranche, after deduction of certain amounts set forth in a settlement
statement provided by Lender and agreed to by the Company.
          (vii) No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate or any order of or by any
governmental authority, shall have been issued, and no action or proceeding
shall have been instituted by any governmental authority, enjoining or
preventing the consummation of the transactions contemplated hereby.
          (viii) The Company shall have satisfied its obligations under the
letter agreement with the Guarantors of even date herewith regarding the
appointment of two additional directors to the Board designated by the
Guarantors.
          (ix) The Company shall have caused its legal counsel to deliver to the
Investors a legal opinion in form and substance reasonably acceptable to the
Investors with respect to the Series B Preferred Stock, the Warrants and the
Series C Preferred Stock.
     (b) The obligations of the Company hereunder are subject to the fulfillment
to the Company’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by it:
          (i) The representations and warranties made by the Investors and
Guarantors in Section 7 hereof shall be true and correct in all material
respects on the Closing Date. The Investors and Guarantors shall have performed
in all material respects all obligations and covenants herein required to be
performed by them as of the Closing Date.
          (ii) The Investors shall have delivered to the Company the
certificates representing the shares of Series A Preferred Stock to be exchanged
hereunder, in each case accompanied by such executed stock powers or other
transfer instruments reasonably requested by the Company.
          (iii) The Guarantors shall have delivered to Lender, with a copy to
the Company, an executed copy of the form of Guaranty attached hereto as
Exhibit C and shall have provided the Deposit to the Lender in accordance with
the Guaranty.
          (iv) The Company shall have obtained the written consent of the
holders of a majority of the Series A Preferred Stock consenting to the issuance
of the Series B Preferred Stock, the amendment to the terms of the Series A
Preferred Stock and the amendment to the Registration Rights Agreement, as
contemplated herein.
          (v) The Company shall have received (1) an executed copy from Lender
of an amendment to the Credit Agreement, which, among other things, provides a
waiver and forbearance of certain defaults under the Credit Agreement, a consent
to the transactions contemplated herein and for the establishment of the Tranche
and (2) a disbursement from Lender of the balance of proceeds from the Tranche,
after deduction of certain amounts set forth in a settlement statement provided
by Lender and agreed to by the Company.

 



--------------------------------------------------------------------------------



 



     (c) The obligations of the Company, on the one hand, and the Investors, on
the other hand, to effect the Closing shall terminate as follows:
          (i) Upon the mutual written consent of the Company and the Investors;
          (ii) By the Company if any of the conditions set forth in Section 8(b)
shall have become incapable of fulfillment, and shall not have been waived by
the Company; or
          (iii) By an Investor (with respect to itself only) if any of the
conditions set forth in Section 8(a) shall have become incapable of fulfillment,
and shall not have been waived by the Investor;
provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other documents contemplated hereby if such
breach has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.
     (d) In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 8, written notice
thereof shall forthwith be given to the other Investors and the other Investors
shall have the right to terminate their obligations to effect the Closing upon
written notice to the Company and the other Investors.
     Section 9. Closing. The closing of this Agreement (the “Closing”) shall
take place at the offices of Pillsbury Winthrop Shaw Pittman LLP, 2300 N Street,
NW, Washington DC 20037, after the conditions to Closing set forth herein have
been satisfied or waived, to the extent permitted by applicable law or at such
other location and on such other date as the Company and the Investors shall
mutually agree (the “Closing Date”). As used herein, “Business Day” means a day,
other than a Saturday, Sunday or legal holiday, on which commercial banks in New
York City are open for the general transaction of business.
     Section 10. Further Assurances. Subject to the terms and conditions herein
provided, each of the parties hereto shall take, or cause to be taken, all
action, and to do, or cause to be done, all things reasonably necessary, proper
or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement. In the event that at
any time hereafter any further action is necessary to carry out the purposes of
this Agreement, the parties hereto shall take all such action without any
further consideration therefor.
     Section 11. Successors and Assigns. This Agreement may not be assigned by a
party hereto without the prior written consent of the other parties hereto. The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 



--------------------------------------------------------------------------------



 



     Section 12. Counterparts; Faxes; Titles and Subtitles. This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Agreement may also be executed via facsimile, which shall be
deemed an original. The titles and subtitles used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.
     Section 13 Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon receipt and (iv) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one
Business Day after delivery to such carrier. All notices shall be addressed to
the party to be notified at the address as follows, or at such other address as
such party may designate by written notice to the other party:
If to the Company:
LCC International, Inc.
7900 West Park Drive, Suite 315-A
Mclean, Virginia 22101
Attention: General Counsel
Tel: (703) 873-2000
Fax: (703) 873-2100
With a copy to:
Pillsbury Winthrop Shaw Pittman LLP
2300 N Street NW
Washington, D.C. 20037
Attention: Robert B. Robbins
Tel: (202) 663-8136
Fax: (202) 663-8007
               If to the Investors or the Guarantors to the addresses set forth
on Schedule 1 attached hereto.
     Section 14. Expenses. The parties hereto shall pay their own costs and
expenses in connection herewith except that the Company shall pay the reasonable
attorneys’ fees and expenses of the Investors. Such expenses shall be paid not
later than the Closing.
     Section 15. Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a

 



--------------------------------------------------------------------------------



 



particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investors.
     Section 16. Publicity. No public release or announcement concerning the
transactions contemplated hereby shall be issued by the Company or the Investors
without the prior consent of the Company (in the case of a release or
announcement by the Investors) or the Investors (in the case of a release or
announcement by the Company) (which consents shall not be unreasonably
withheld), except that the Company may issue a press release describing the
terms of this Agreement. Notwithstanding the foregoing, the Investors
acknowledge that the Company shall be permitted to file a Current Report on Form
8-K to report the transactions contemplated by the Agreement if the Company
determines that such filing is necessary or advisable to comply with its
reporting obligations under applicable securities laws.
     Section 17. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.
     Section 18. Entire Agreement. This Agreement, including the Exhibits,
constitutes the entire agreement among the parties hereof with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof and thereof.
     Section 19. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to the choice of law
principles thereof. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 



--------------------------------------------------------------------------------



 



     Section 20. No Strict Construction. Each of the parties hereto acknowledge
that this Agreement has been prepared jointly by the parties hereto, and shall
not be construed against any party.
[signature pages follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

            LCC INTERNATIONAL, INC.
      By:   /s/ Louis Salamone, Jr.         Name:   Louis Salamone, Jr.       
Title:   Executive Vice President and Chief Financial Officer        INVESTORS:
      /s/ Lloyd I. Miller, III       Lloyd I. Miller, III              MILFAM
II, L.P.
      By: Milfam LLC, its General Partner             By:   /s/ Lloyd I. Miller,
III         Name:   Lloyd I. Miller, III        Title:   Manager        TRUST
A-4 — LLOYD I. MILLER
      By: PNC Bank, National Association, as Trustee             By:   /s/ Lloyd
I. Miller         Name:   Lloyd I. Miller, III        Title:   Investment
Advisor        RILEY INVESTMENT PARTNERS MASTER FUND, L.P.
      By: Riley Investment Management LLC, its General
       Partner             By:   /s/ Bryant Riley       Name:   Bryant Riley    
  Title:   Managing Member    

Signature Page to Exchange Agreement

 



--------------------------------------------------------------------------------



 



            GUARANTORS:

MILFAM GUARANTOR, LLC
      By:   /s/ Lloyd I. Miller, III         Name:   Lloyd I. Miller, III       
Title:   President        BR INVESTCO, LLC
      By:   /s/ Bryant Riley       Name:   Bryant Riley       Title:   Manager  
 

Signature Page to Exchange Agreement

 



--------------------------------------------------------------------------------



 



Schedule 1

                              Number of   Number of         shares of   shares
of         Series A   Series B         Preferred   Preferred   Number of
Investor / Guarantor   Stock   Stock   Warrant Shares
Lloyd I. Miller, III
4550 Gordon Drive
Naples, Florida 34102
    447,761.25       447,761.25       0  
Milfam II, L.P.
4550 Gordon Drive
Naples, Florida 34102
    447,761.25       447,761.25       0  
Trust A-4 — Lloyd I. Miller
4550 Gordon Drive
Naples, Florida 34102
    447,761.25       447,761.25       0  
Riley Investment
Partners Master Fund, L.P.
11100 Santa Monica
Blvd., Suite 800
Los Angeles,
California 90025
    1,287,882.00       1,287,882.00       0  
Riley Investment
Partners Master Fund, L.P.
11100 Santa Monica
Blvd., Suite 800
Los Angeles,
California 90025
    83,954.25       83,954.25       0  
Milfam Guarantor, LLC
4550 Gordon Drive
Naples, Florida 34102
    0       0       66,890.901  
BR Investco, LLC
11100 Santa Monica
Blvd., Suite 800
Los Angeles,
California 90025
    0       0       66,890.901  

 



--------------------------------------------------------------------------------



 



Exhibit A
Amended and Restated Series A Certificate of Designations

 



--------------------------------------------------------------------------------



 



Exhibit B
Series B Certificate of Designations

 



--------------------------------------------------------------------------------



 



Exhibit C
Series C Certificate of Designations

 



--------------------------------------------------------------------------------



 



Exhibit D
Form of Warrant

 